—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s applications for accidental and ordinary disability retirement benefits.
Upon review of the record, we conclude that there is substantial evidence to support the determination denying petitioner’s applications for accidental and ordinary disability retirement benefits on the basis that petitioner, a parole officer, was not in service at the time of his injuries. The evidence indicates that petitioner was initially injured in an automobile accident en route to work and there is no indication he was performing any work function at that time. Under the circumstances, we agree that petitioner has failed to meet his burden of proving that he was in service at the time of his injuries.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.